DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

This is a non-final in response to the Amendments and remarks filed on 09/27/2022. 
Examiner acknowledges receipt of Applicant’s amendments and arguments filed 09/20/2022. The arguments set forth are addressed herein below. 
Claims 1-9 remain pending and Claims 1, and 7-9 are currently amended. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 to 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. Each of Claims 1 to 9 has been analyzed to determine whether it is directed to any judicial exceptions. 
 
Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a memory system in claims 1-4, a computer system in claims 5-7, and an information protection method in claims 8-9. As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Step 2A, Prong 1
Each of Claims 1 to 9 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 9 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 4) recites a memory system connected to a host computer generating input information, the memory system comprising: 
a storage (additional element) configured to: 
store an application program executed by the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
store a contents database including contents candidate information, used by the host computer, and a plurality of adjustment candidate identification information in association with each other (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);  and 
store the input information from the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
circuitry (additional element) configured to: 
infer, by executing by an artificial intelligence algorithm, specific adjustment candidate identification information as adjustment identification information from the plurality of adjustment candidate identification information according to the input information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
select specific contents candidate information as adjustment contents information from the contents database using the adjustment identification information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
an interface configured to output the adjustment contents information to the host computer
(steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG). 

Independent Claim 5 (and its dependent Claim 6) recites a computer system, comprising: 
a host computer (additional element) generating input information; and 
a memory system connected to the host computer (additional element), wherein 
the memory system includes: 
a storage (additional element) configured to: 
store an application program executed by the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG), 
store a contents database including contents candidate information, used by the host computer, and a plurality of adjustment candidate identification information in association with each other (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
store the input information from the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
circuitry (additional element) configured to: 
infer, by executing by an artificial intelligence algorithm, specific adjustment candidate identification information as adjustment identification information from the plurality of adjustment candidate identification information according to the input information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
select specific contents candidate information as adjustment contents information from the contents database using the adjustment identification information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and
an interface (additional element) configured to output the adjustment contents information to the host computer.

Independent Claim 7 recites a computer system, comprising: 
a host computer executing an application program (additional element); and 
a memory system connected to the host computer (additional element), wherein 
the host computer includes: 
a first storage configured to store a plurality of notice candidate information (additional element);
first circuitry (additional element) configured to: 
collect collection information expressing a situation (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
infer, by executing an artificial intelligence algorithm, specific notice candidate information as notice information from the plurality of notice candidate information according to the collection information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and  
a first interface (additional element) configured to output the notice information to the memory system, 
the memory system includes: 
a second storage (additional element) configured to store the application program, and store a contents database including contents candidate information, used by the host computer, and a plurality of adjustment candidate identification information in association with each other; 
a second interface (additional element) configured to receive the notice information outputted from the first interface; and 
second circuitry (additional element) configured to: 
infer, by executing another artificial intelligence algorithm, specific adjustment candidate identification information as adjustment identification information from the plurality of adjustment candidate identification information according to the notice information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
select specific contents candidate information as adjustment contents information from the contents database using the adjustment identification information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG), and 
the second interface outputs the adjustment contents information to the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG).

Independent Claim 8 recites an information protection method for information stored in a memory system connected to a host computer generating input information, the information protection method comprising: 
storing, by a storage of the memory system, application program executed by the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);  
storing, by the storage, a contents database including contents candidate information used by the host computer, and a plurality of adjustment candidate identification information in association with each other (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
storing, by the storage, the input information inputted from the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);
inferring, by circuitry of the memory system executing an artificial intelligence algorithm, specific adjustment candidate identification information as adjustment identification information from the plurality of adjustment candidate identification information according to the input information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
selecting, by the circuitry, specific contents candidate information as adjustment contents information from the contents database using the adjustment identification information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
outputting, by an interface included in of the memory system, the adjustment contents information to the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG).

Independent Claim 9 recites an information protection method for information stored in a memory system connected to a host computer, wherein the host computer including first storage, first circuitry and first interface and the memory system includes a second storage, second circuitry and a second interface, the information protection method comprising: 
storing, by the second storage (additional element), an application program executed by the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);
storing, by the second storage, a contents database including contents candidate information, used by the host computer, and a plurality of adjustment candidate identification information in association with each other (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
storing, by the first storage (additional element), a notice database including notice candidate information outputting output to the memory system and a plurality of notice candidate identification information in association with each other (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
transmitting, by the second interface (additional element) the application program to the host computer;
storing, by the first storage (additional element), the application program received from the memory system (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
collecting, by the first circuitry (additional element), collection information expressing a situation (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
inferring, by the first circuitry (additional element) executing an artificial intelligence algorithm, specific notice candidate information as notice information from the plurality of notice candidate information according to the collection information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
transmitting, by the first interface (additional element), the notice information to the memory system (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG);
inferring, by the second circuitry (additional element) executing another artificial intelligence algorithm, specific adjustment candidate identification information as adjustment identification information from the plurality of adjustment candidate identification information according to the notice information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); 
selecting, by the second circuitry (additional element), specific contents candidate information as adjustment contents information from the contents database using the adjustment identification information (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG); and 
outputting, by the second interface, the adjustment contents information to the host computer (steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG).

As indicated above, each of independent Claims 1, 5, and 7 to 9 (and their respective dependent Claims 2 to 4, and 6) recites at least one step or instruction or rule for: (i) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.   Further, dependent Claims 2 to 4 and 6 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed.

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1 and 5-7 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a processing system including a storage, host computer, memory system, and circuitry are generically recited computer elements in independent Claims 1 and 5-9 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1 and 5-9 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG) using rules (e.g., computer instructions) executed by a computer).  In other words, these claims are merely directed to an abstract idea with additional generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  Additionally, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  That is, like Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1 and 5-9 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1 and 5-9 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 9 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons. These claims require the additional elements of a host computer, a storage, a memory system and circuitry.   These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 9 to enable performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  
The recitation of the above-identified generic computer limitations in Claims 1 to 9 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 
A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 9are directed to applying an abstract idea (e.g., steps and/or instructions for mental processes) on a general purpose computer without (i) improving the performance of the computer itself (as in McRO, Bascom and Enfish), or (ii) providing a technical solution to a problem in a technical field (as in DDR).  In other words, none of Claims 1 to 9 provides meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that these claims amount to significantly more than the abstract idea itself.  
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1 and 5-9 (and their dependent Claims) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct mental process(es) with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 9 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 9 amounts to significantly more than the abstract idea itself (Step 2B: NO). 
Accordingly, Claims 1 to 9 are not patent eligible and rejected under 35 U.S.C. 101 as being directed to abstract ideas implemented on a generic computer in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. and the 2019 PEG.


Response to Arguments/Remarks

Applicant’s arguments filed 09/27/2022 have been fully considered regarding the prior art rejection under 35 U.S.C. 102(a)(2) and Shirakama. This prior art rejection is hereby withdrawn. However, a 35 U.S.C. 101 rejection is presented above regarding claims 1 to 9. 

Conclusion
Claims 1 to 9 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715